Order entered August 30, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00065-CR

                         TISHAWN JAHMAI HELTON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F17-76320-I

                                           ORDER
       Before the Court is appellant’s August 27, 2019 third motion to extend the time to file

appellant’s brief. The brief was tendered with the motion. We GRANT the motion and

ORDER appellant’s brief filed as of the date of this order.

                                                      /s/     LANA MYERS
                                                              JUSTICE